Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147483                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  GERARDO LORENZO TIENDA and SILVIA                                                                       David F. Viviano,
  LOPEZ GOMEZ,                                                                                                        Justices
           Plaintiffs-Appellees,
  v                                                                 SC: 147483
                                                                    COA: 306050
                                                                    Allegan CC: 10-046088-NF
  INTEGON NATIONAL INSURANCE
  COMPANY, a/k/a GMAC INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  TITAN INSURANCE COMPANY,
            Intervening Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 23, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing the issue whether the insured upon whose policy the plaintiffs seek the
  payment of benefits was an “out-of-state resident,” as that term is used in MCL
  500.3163(1), at the time of the Michigan accident giving rise to the plaintiffs’ claim. The
  parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           t0129
                                                                               Clerk